     Case 18-10575     Doc 52   Filed 01/07/19 Entered 01/07/19 17:10:09   Desc Main
                                 Document     Page 1 of 17



SO ORDERED.

SIGNED this 7 day of January, 2019.




                                                   Austin E. Carter
                                           United States Bankruptcy Judge

                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF GEORGIA
                                ALBANY DIVISION

In re:                                       )
                                             )     Case No. 18-10575-AEC
Shannon Dionne Mathis,                       )
                                             )     Chapter 7
         Debtor.                             )
                                             )
                                             )
Shannon Dionne Mathis,                       )
                                             )     Contested Matter
         Debtor/Movant,                      )
                                             )
v.                                           )
                                             )
Eazy Ride Auto Sales, LLC,                   )
                                             )
         Respondent.                         )


                       MEMORANDUM OPINION AND ORDER


                                        BEFORE

                                   Austin E. Carter
                            United States Bankruptcy Judge
 Case 18-10575     Doc 52   Filed 01/07/19 Entered 01/07/19 17:10:09   Desc Main
                             Document     Page 2 of 17


APPEARANCES:

     For Debtor:                      Shannon Dionne Mathis, Pro Se
                                      1715 Gillespie Avenue
                                      Albany, GA 31707




     For Respondent:                  Daniel Lewis Wilder
                                      Law Offices of Emmett L. Goodman, Jr., LLC
                                      544 Mulberry Street
                                      Suite 800
                                      Macon, GA 31201




                                        2
     Case 18-10575     Doc 52      Filed 01/07/19 Entered 01/07/19 17:10:09              Desc Main
                                    Document     Page 3 of 17



         Before the Court is the Debtor’s request for damages against Eazy Ride Auto

Sales, LLC (“Eazy Ride”) under 11 U.S.C. § 362(k) for violation of the automatic

stay (Doc. 26, Debtor’s Response with Opposition to Eazy Ride’s Motion for Relief

from Automatic Stay). The Debtor alleges that Eazy Ride willfully violated the

automatic stay of § 3621 and seeks damages for emotional distress, pain and

suffering, and lost wages. Eazy Ride denies any stay violation occurred and argues,

in the alternative, that if a stay violation did occur, the Debtor’s request for

damages is not supported by the evidence.

         This matter came on for evidentiary hearing on September 11, 2018. The pro

se Debtor Shannon Dionne Mathis (“Debtor”) was present on her own behalf. Eazy

Ride appeared through its owner, Herschel Edwards (“Edwards”), and was

represented by counsel. Both the Debtor and Edwards testified at the hearing.

         Proceedings to determine whether conduct amounts to a violation of the

automatic stay are core proceedings under 28 U.S.C. § 157(b). Having considered

the motion, evidence presented, arguments of the parties, and the remainder of the

record, the Court makes the following findings of fact and conclusions of law

pursuant to Federal Rule of Bankruptcy Procedure (“Bankruptcy Rule”) 7052, made

applicable by Bankruptcy Rule 9014(c).
I.       Findings of Fact

         The Debtor filed her voluntary petition for relief under Chapter 7 on May 15,

2018 (Doc. 1). Along with her petition, and in compliance with § 521(a)(1)(A) and

Bankruptcy Rule 1007(a)(1), the Debtor submitted a list of her creditors which

included Eazy Ride, based on a lease agreement with Eazy Ride for a 2011 Nissan

Maxima (“Maxima”). On this list of creditors, the Debtor indicated Eazy Ride’s



1       Unless otherwise indicated, all references herein to “section” or “§” refer to a corresponding
section of the Bankruptcy Code, and all references to the “Bankruptcy Code” relate to the
corresponding sections of Title 11 of the United States Code.

                                                   3
    Case 18-10575     Doc 52      Filed 01/07/19 Entered 01/07/19 17:10:09             Desc Main
                                   Document     Page 4 of 17



address as 1010 S. Martin Luther King Blvd., Americus, Georgia 31709. (Doc. 1).

The same address, 1010 S. Martin Luther King Blvd., Americus, Georgia 31709,

appears on the lease agreement between the Debtor and Eazy Ride. (Respondent’s

Exh. No. 12). The Certificate of Notice issued by the Bankruptcy Noticing Center

(“BNC”) reflects that the Notice of Chapter 7 Bankruptcy Case3 for this case was

mailed to Eazy Ride on May 18, 2018. (Doc. 9). However, instead of the 31709 zip

code provided by the Debtor on her list of creditors, the Certificate of Notice shows a

zip code for Eazy Ride’s address as 31719-2914.4 Id.

        Eazy Ride repossessed the Maxima on June 6, 2018. Later that day, the

Debtor went to Eazy Ride’s dealership in Albany, Georgia and spoke to employee

Shanetta Tyner (“Tyner”). At the hearing, the Debtor testified that she informed

Tyner of her bankruptcy filing and requested that the Maxima be returned. While

Eazy Ride’s attorney casts suspicion on whether the Debtor requested the return of

the Maxima, there exists no direct testimony refuting the Debtor’s testimony.

Edwards acknowledges that the Debtor informed Tyner of the bankruptcy filing

during their June 6 encounter, but Edwards asserts that he is unaware of any

demand by the Debtor for return of the Maxima. However, Edwards was not

present when the Debtor and Tyner spoke, and Tyner did not testify. Therefore, the
Debtor’s testimony is not directly refuted, and the Court finds it credible.5

2       At the hearing, this exhibit was labeled “M1.”
3       The Notice of Chapter 7 Bankruptcy Case is “the formal court-generated notice to all
creditors that a bankruptcy case has been commenced and that certain deadlines have been
established.” In re O’Sullivan, 488 B.R. 510, 512 (Bankr. D. Mass. 2013).
4       The zip code for Eazy Ride’s address was changed from 31709 to 31719 by the BNC.
According to the Certificate of Notice: “Addresses marked ‘+’ were corrected by inserting the ZIP or
replacing an incorrect ZIP. USPS regulations require that automation-compatible mail display the
correct ZIP.” (Doc. 9, p. 3). Eazy Ride’s address at 1010 S. Martin Luther King Blvd., Americus, GA
is marked on the Certificate of Notice with a “+,” signaling that BNC corrected the zip code. Id.
5       Eazy Ride also argues that the Debtor’s testimony as to the June 6 demand for turnover is
not credible because the Debtor did not mention that demand at the August 22, 2018 hearing on
Eazy Ride’s Motion for Relief from Automatic Stay (Doc. 22). The Debtor did not testify at that
hearing, but, when addressing the court, the Debtor neither referenced her June 6 demand for
turnover nor admitted that she failed to make such a demand. Other statements she made at that

                                                  4
  Case 18-10575        Doc 52     Filed 01/07/19 Entered 01/07/19 17:10:09              Desc Main
                                   Document     Page 5 of 17




       By operation of § 365(p)(1), the automatic stay terminated as to the Maxima

on July 15, 2018.6 (Doc. 36).

       The Debtor requests damages of $5,000.00 for the violation of the automatic

stay based on Eazy Ride’s repossession of the Maxima on June 6, 2018 and its

subsequent retention through the expiration of the stay on July 15, 2018. Although

the Debtor seeks an award of $5,000.00, the Debtor’s calculation of damages

asserted during her testimony totals $4,706.08, consisting of $2,300.00 in

transportation costs, $206.08 in lost wages, and $2,200.00 in emotional distress,

pain, and suffering.

       To support her requested award, the Debtor testified as to the following

damage calculations: (1) two days absence from work due to lack of transportation,

at the rate of $12.88 per hour, totaling $206.08; (2) the cost of alternate

transportation—$40.00 payment per week to the Debtor’s nephew as well as

intermittent use of public transportation, at a rate of approximately $10.00 to

$13.00 per trip for the five week period spanning the stay violation; and (3)

emotional distress damages totaling $2,200.00 suffered as a consequence of Eazy




hearing, however, are consistent with her September 11 testimony that she sought possession of the
Maxima. Specifically, the Debtor stated that during her June 6 visit to the dealership, she left her
contact information and asked that the owner (later identified as Edwards) call her. The Debtor
explained that because she received no call, she returned to the dealership on June 11. During that
visit, as the Debtor explained, she told Edwards that she would like to keep the Maxima because she
had invested a significant amount of money in it, and that as a result they discussed Eazy Ride’s
financing her purchase of it beyond the lease term. The Debtor further stated that Edwards had her
fill out a loan application. At the September 11 hearing, Edwards acknowledged that the Debtor told
him she had invested a significant amount of money in the Maxima and that he and the Debtor
discussed a possible finance purchase of the Maxima. The Court finds credible the Debtor’s
testimony that she demanded the return of the Maxima.
6         Although the Debtor conceded at the August 22, 2018 hearing that, when she received her
service copy of Eazy Ride’s motion for relief from stay, filed June 27, 2018 (Doc. 22), she had decided
that she no longer wanted to finance a purchase of the Maxima, that concession does not constitute a
forfeiture of the automatic stay prior to its expiration on July 15, 2018.

                                                  5
    Case 18-10575      Doc 52     Filed 01/07/19 Entered 01/07/19 17:10:09              Desc Main
                                   Document     Page 6 of 17



Ride’s repossession, which occurred several days after Debtor’s mother passed

away.

        With respect to lost wages, the Debtor contends that she was unable to

attend work on June 6 and June 7 because of Eazy Ride’s repossession of the

Maxima.7 The Debtor testified that she had no other method of transportation on

those days, and that she spent the days seeking return of her personal items from

Eazy Ride and coordinating future transportation to work. The Debtor submitted

into evidence paystubs establishing that she used eight hours of paid time-off for

June 6 and seven and a half hours of paid time-off for June 7. She testified that her

rate of pay was $12.88 per hour. (See Debtor’s Exh. No. 4).8 The Debtor testified

that the other vehicle listed in her Schedules, a 1998 Jeep Cherokee, is inoperable.

        As to transportation expenses, the Debtor’s testimony was somewhat unclear.

The Debtor testified to traveling to and from work with her nephew for the weeks of

June 17-23, June 24-30, and July 8-14, and also on the dates of July 2 and July 3.

The Debtor could not recall whether she traveled with her nephew or used a taxi

service on July 5 and 6 but testified to using taxi service or public transportation for

week of June 11-15. The Debtor testified, at one point, to using public

transportation on June 8, but in later testimony stated that she traveled with her
nephew on June 8. The Debtor produced no receipts for transportation costs. The

Court considers this testimony to establish that the Debtor incurred $251.00 in

transportation costs during the relevant period.9 Because the stay violation lasted

7        The Debtor testified that she is employed in two different jobs—a full-time role and a part-
time role—both of which were impacted by repossession of the Maxima. However, the Debtor seeks
lost income only from her full-time position, at which her hourly wage is $12.88.
8        Although counsel for Eazy Ride correctly notes that the $12.88 hourly wage is not notated on
the paystub, the paystub does not indicate any other hourly wage. No other evidence was offered on
the subject. Therefore, the Court finds that the Debtor’s hourly wage was $12.88.
9        As for the remaining eight days, the Debtor testified to missing two days of work, June 6 and
7, as well as to having the July 4 holiday off. As a result, the Debtor must have used taxis or public
transportation for five days. Thus, the calculation of $251.00 arises from seventeen days of travel
with the Debtor’s nephew at a rate of $40.00 per five day work week or $8.00 per work day ($136.00)

                                                  6
  Case 18-10575        Doc 52      Filed 01/07/19 Entered 01/07/19 17:10:09              Desc Main
                                    Document     Page 7 of 17



for five weeks, there exist twenty-five possible days of travel to work. The Debtor

testified to three weeks and two days of travel with her nephew, which account for

seventeen of the possible twenty-five days.

        The Debtor’s primary contention for emotional distress damages stems from

the timing of the repossession. The Debtor testified that, when Eazy Ride

repossessed the Maxima, she was grieving her mother’s recent death, and that the

repossession exacerbated her already-existing emotional pain.10 The Debtor also

testified that Eazy Ride’s repossession of the Maxima impaired her ability to take

her children to school and extracurricular activities.

        Without objection, the Court takes judicial notice under Federal Rule of

Evidence 201 that (1) the United States Postal Service’s website reflects a zip code

of 31719-2914 for Eazy Ride’s address at 1010 S. Martin Luther King Blvd.,

Americus, Georgia, and (2) the website of the Corporations Division of the Office of

the Georgia Secretary of State indicates that the Annual Registration filed by Eazy

Ride on January 11, 2018 reflects its registered address as 1010 South MLK Blvd.,

Americus, Georgia 31719. See Order Regarding Court’s Intent to Take Judicial

Notice of Certain Information Available on the Respective Websites of (A) United

States Postal Service and (B) Office of Georgia Secretary of State, November 8, 2018.
(Doc. 50).

II.     Conclusions of Law

        The question before the Court is whether, by repossessing the Maxima and

maintaining possession of it through the July 15, 2018 termination of the stay, Eazy




plus an approximation of the cost of taxi service for five days of service at a rate of $11.50 per trip—
based on the Debtor’s testimony of cost variation from $10.00-$13.00 per trip—times two trips per
day for each of the five days used ($115.00).
10      The exact date of the death of Debtor’s mother is uncertain, but the evidence suggests that it
occurred on or around June 1, 2018.

                                                   7
 Case 18-10575      Doc 52   Filed 01/07/19 Entered 01/07/19 17:10:09       Desc Main
                              Document     Page 8 of 17



Ride violated § 362(k)(1). If the Court answers this question in the affirmative,

then it must decide what damages to award.

      Eazy Ride argues it did not receive notice of the bankruptcy case and thus did

not violate the automatic stay when it repossessed the Maxima. Eazy Ride alleges

defective notice of this case because the Notice of Case Filing was mailed to its

address with a zip code of 31719 as evidenced by the Certificate of Notice (See Doc.

9), rather than the zip code of 31709 shown on the Maxima lease agreement.

Although Eazy Ride acknowledges that the Debtor informed it of the bankruptcy

case on June 6, 2018, after the repossession earlier that day, it asserts that no stay

violation occurred by its continued possession of the Maxima because the Debtor

(according to Edwards) did not demand the return of the Maxima after it was

repossessed. Finally, Eazy Ride contends that if it did violate the stay, the damages

sought are unsupported by the evidence presented.

      A.     Willful Stay Violation

   The filing of a bankruptcy petition triggers the automatic stay of 11 U.S.C.

§ 362(a). The automatic stay prohibits “any act to obtain possession of property of

the estate or of property from the estate or to exercise control over property of the

estate,” and “any act to create, perfect, or enforce against property of the debtor any
lien to the extent it secures a [pre-petition claim].” 11 U.S.C. § 362(a)(3), (5). The

automatic stay is “a fundamental tenet of bankruptcy law” which is effective

immediately upon filing of a case, regardless of notice. Thomason v. Chestatee Cmty.

Ass’n (In re Thomason), 493 B.R. 890, 896 (Bankr. N.D. Ga. 2013).

      Section 362(k)(1) provides that “an individual injured by any willful violation

of a stay . . . shall recover actual damages, including costs and attorneys’ fees, and,

in appropriate circumstances, may recover punitive damages.” 11 U.S.C. § 362(k)(1).

As used in § 362(k), “willful” does not necessitate a showing of conscious intent to
harm. Burnett v. Danz Carz, Inc. (In re Burnett), No. 91-11600, Adv. No. 91-1096,
                                            8
 Case 18-10575     Doc 52    Filed 01/07/19 Entered 01/07/19 17:10:09      Desc Main
                              Document     Page 9 of 17



1992 Bankr. LEXIS 2621, *20 (Bankr. S.D. Ga. Feb. 3, 1992) (referring to former

§ 362(h)). Rather, the standard for willful violation under § 362(k) is met where the

party accused of violating the automatic stay (1) has knowledge of the stay, and (2)

intended the actions constituting the stay violation. Spinner v. Cash In A Hurry,

LLC (In re Spinner), 398 B.R. 84, 94 (Bankr. N.D. Ga. 2008); see also Jove Eng’g,

Inc. v. I.R.S., 92 F.3d 1539, 1555 (11th Cir. 1996) (applying general “willful

violation” test to automatic stay violation resulting in contempt under § 105).

Accordingly, § 362(k) “does not contain a specific intent requirement on the part of

the party accused of willfully violating the stay.” In re Thomason, 493 B.R. at 896-

97.

       An innocent stay violation may become a willful violation if a creditor learns

of the bankruptcy and fails to remedy the violation. In re Hill, 523 B.R. 704, 715

(Bankr. D. Mont. 2014) (citing Cal. Emp’t Dev. Dep’t v. Taxel, (In re Del Mission

Ltd.), 98 F.3d 1147, 1152 (9th Cir. 1996)); Watt v. Consumer Choice Automotive

Group, Inc., (In re Watt), No. 14-65344-MHM, 2014 Bankr. LEXIS 5272, *5-6

(Bankr. N.D. Ga. Nov. 26, 2014) (finding that stay violation became willful once

repossessing party was on constructive notice of bankruptcy petition). Pre-petition

repossession of a vehicle constitutes a willful stay violation if the repossessing party
fails to expediently release the vehicle after commencement of the automatic stay.

See e.g., Castillo v. Three Aces Auto Sales (In re Castillo), 456 B.R. 719, 724-25

(Bankr. N.D. Ga. 2011); Stephens v. Guaranteed Auto, Inc. (In re Stephens), 495 B.R.

608, 614 (Bankr. N.D. Ga. 2013); Rutherford v. Auto Cash, Inc. (In re Rutherford),

329 B.R. 886, 897-98 (Bankr. N.D. Ga. 2005) (holding that creditor’s refusal to

“comply with its duty to turn over property of the estate” constituted willful stay

violation).




                                           9
     Case 18-10575     Doc 52     Filed 01/07/19 Entered 01/07/19 17:10:09              Desc Main
                                   Document     Page 10 of 17



         The debtor bears the burden of establishing a willful violation by a

preponderance of the evidence. In re Thomason, 493 B.R. at 896; see also In re

Spinner, 398 B.R. at 94-95.

               1.      Knowledge of the Stay

                       a. Knowledge Through Presumption of Receipt

         Here, the Debtor filed her bankruptcy petition on May 15, 2018. When Eazy

Ride repossessed the Maxima on June 6, 2018, the Debtor’s interest in the Maxima

was property of the bankruptcy estate under § 541(a) and subject to the protection

of the automatic stay of § 362(a).

         The Bankruptcy Code requires that “[t]here shall be given such notice as is

appropriate . . . of an order for relief in a case under this title.” 11 U.S.C. § 342(a).

However, the Bankruptcy Code does not specify how such appropriate notice should

be given. In re O’Sullivan, 488 B.R. 510, 512 (Bankr. D. Mass. 2013).

         Bankruptcy Rule 2002(a)(1) and (f)(1) requires that the Notice of Chapter 7

Bankruptcy Case be sent to creditors by mail. Fed. R. Bankr. P. 2002(a)(1), (f)(1).11

Under Bankruptcy Rule 9006(e), “notice by mail is complete on mailing.” Fed. R.

Bankr. P. 9006(e). Further, it is well established that “[a] properly addressed and

stamped letter mailed to a party establishes a rebuttable presumption that the
letter was received by the party to whom it was addressed.” Sanders v. Cmty. Cars,

Inc. (In re Sanders), No. 11-32826-DHW, Adv. No. 12-03066-DHW, 2014 Bankr.

LEXIS 14, *8 (Bankr. M.D. Ala. Jan. 3, 2014) (citing In re Robinson, 228 B.R. 75, 81

(Bankr. E.D.N.Y. 1998)); see also Hagner v. U.S., 285 U.S. 427, 430 (1932) (“The

rule is well settled that proof that a letter properly directed was placed in a post




11      This Court’s local rule LBR 2001-1(a) and (c) provides that the Clerk of Court shall serve the
notices required by Bankruptcy Rule 2002(a)(1) and (f)(1). The Clerk causes such service via the
BNC.

                                                  10
     Case 18-10575     Doc 52      Filed 01/07/19 Entered 01/07/19 17:10:09                Desc Main
                                    Document     Page 11 of 17



office creates a presumption that it reached its destination in usual time and was

actually received by the person to whom it was addressed.”).

         The Eleventh Circuit recognizes a three-pronged test to determine whether

the presumption of receipt by the addressee applies: (1) the envelope containing the

document was properly addressed; (2) proper postage was affixed to the envelope;

and (3) the envelope was in fact mailed. In re East Coast Brokers & Packers, Inc.,

961 F.2d 1543, 1545 (11th Cir. 1992); Candelario v. Centennial Healthcare Corp. (In

re Centennial Healthcare Corp.), No. 02-74974, 2005 Bankr. LEXIS 2684, *9 (Bankr.

N.D. Ga. Dec. 28, 2005). A party may rely on the court’s certificate of mailing to

create the presumption of receipt. In re Sanders, 2014 Bankr. LEXIS 14 at *8.

         The second and third elements of the Eleventh Circuit test are not at issue

here, so the Court considers only the first element: whether the BNC’s Notice of

Chapter 7 Bankruptcy Case was properly addressed to Eazy Ride. Eazy Ride

contends that the Notice of Chapter 7 Bankruptcy Case for the Debtor’s bankruptcy

case was not properly addressed due to the incorrect zip code, 31719, listed on the

Certificate of Notice (See Doc. 9). Eazy Ride asserts that the correct zip code for its

office at 1010 S. Martin Luther King Blvd., in Americus, Georgia is 31709.12

         The Court finds the evidence in dispute as to the correct zip code for Eazy
Ride’s address. On one hand, the lease agreement shows that the zip code for Eazy

Ride’s address is 31709. On the other hand: (1) the Certificate of Notice reflects

that BNC replaced Eazy Ride’s 31709 zip code submitted by the Debtor on her list of


12      On cross-examination at the hearing, the Debtor agreed with Eazy Ride’s counsel in two
respects: first, that the Court’s creditor matrix (Debtor’s Exh. No. 1) reflects a 31719 zip code for
Eazy Ride’s address, and second, that the 31719 zip code is incorrect because it does not match the
31709 zip code contained on the lease. However, the Court takes judicial notice that Debtor’s Exh.
No. 1 is the creditor matrix for this case as of August 23, 2018, which reflects the addresses as they
were on file in this case on that date, including any changes previously made by the BNC (such as
the zip code for Eazy Ride’s address). The original creditor list as filed by the Debtor (Doc. 1) reflects
a 31709 zip code, which matches that on the Maxima lease. Eazy Ride’s position suggests that the
Debtor should suffer the consequences of BNC’s unilateral change to the zip code.

                                                   11
 Case 18-10575     Doc 52    Filed 01/07/19 Entered 01/07/19 17:10:09      Desc Main
                              Document     Page 12 of 17



creditors with 31719 because 31709 is incorrect; (2) the records of the U.S. Postal

Service reflect a 31719 zip code for Eazy Ride’s address; and (3) the records of the

Georgia Secretary of State—as submitted by Eazy Ride on its annual registration—

show that the zip code is 31719.

      A court may find that an address is correct for purposes of the presumption of

receipt when the BNC has changed a creditor’s zip code. In In re O’Sullivan, the

bankruptcy court held that a mailed notice of case filing is entitled to the

presumption of receipt even where the debtor’s schedules and creditor matrix

contain an incorrect zip code, provided the BNC corrects such zip code when mailing

the notice. 488 B.R. at 513. This Court is persuaded to follow In re O’Sullivan.

Moreover, in addition to the BNC’s correction of the zip code, here we have

additional evidence that 31719 is the correct zip code from the records of the U.S.

Postal Service and the Georgia Secretary of State.

      In balancing this evidence, the Court finds that 31719 is the correct zip code

for Eazy Ride’s address at 1010 S. Martin Luther King Blvd. in Americus, Georgia.

The BNC’s Notice of Chapter 7 Bankruptcy Case was mailed using this 31719 zip

code. (Doc. 9). Therefore, the Court finds that the presumption of receipt applies to

the Notice of Chapter 7 Bankruptcy Case mailed by the BNC to Eazy Ride, and as
such put Eazy Ride on notice that the Debtor had filed her bankruptcy case.

      The presumption of receipt is an inference of fact “founded on the probability

that the officers of the government [postal workers] will do their duty and the usual

course of business . . . .” Barnett v. Okeechobee Hosp., 283 F.3d 1232, 1240 (11th Cir.

2002) (quoting Rosenthal v. Walker, 111 U.S. 185, 193-94 (1884)). To rebut the

presumption, a party must produce evidence that supports a finding that the

mailing was not received. See Adams v. Prescott (In re Prescott), 285 B.R. 763, 767

(Bankr. S.D. Ga. 2001). A bare denial of receipt does not alone rebut the
presumption; however, direct testimony of non-receipt, if supported by some other
                                          12
     Case 18-10575    Doc 52    Filed 01/07/19 Entered 01/07/19 17:10:09            Desc Main
                                 Document     Page 13 of 17



evidence, may suffice to rebut the presumption. Farris v. Walton (In re Farris), 365

Fed. Appx. 198, 200 (11th Cir. 2010) (citing In re Hobbs, 141 B.R. 466, 468 (Bankr.

N.D. Ga. 1992)).

         Eazy Ride attempts to rebut the presumption of receipt of the Notice of

Chapter 7 Bankruptcy Case through testimony of Edwards, who testified that no

one at Eazy Ride was aware of the Debtor’s bankruptcy case until the Debtor met

with Tyner on June 6.13 The court finds Edwards’ testimony problematic because

he offered no basis for his generic testimony regarding others’ knowledge. Although

Edwards may testify as to whether he personally was aware of the bankruptcy case,

he lacks competence to testify as to what others at Eazy Ride knew or did not know

without first establishing a sufficient basis to do so. Like the affiant in In re

O’Sullivan, Edwards’ testimony fails “to establish a reasonable predicate upon

which” Edwards could affirm that no employee of Eazy Ride was aware of the

bankruptcy case before June 6. In re O’Sullivan, 488 B.R. at 514. Therefore, the

Court finds Edwards’ testimony insufficient to rebut the presumption of receipt.

         Moreover, for a denial of receipt to rebut the presumption of receipt, there

must exist some other supporting evidence of non-receipt. See In re Farris, 365 Fed.

Appx. at 200. Here, other than Edwards’ testimony, Eazy Ride offers only the
Maxima lease agreement showing a 31709 zip code and the BNC’s service of the

Notice of Chapter 7 Bankruptcy Case on Eazy Ride using a 31719 zip code. The

Court considers this evidence insufficient to rebut the presumption of receipt as to

the Notice of Chapter 7 Bankruptcy Case.




13      Although Edwards did not specifically testify as to whether anyone Eazy Ride received the
Notice of Chapter 7 Bankruptcy Case mailed by the BNC, his testimony carries the implication that
no one did.

                                               13
 Case 18-10575     Doc 52     Filed 01/07/19 Entered 01/07/19 17:10:09   Desc Main
                               Document     Page 14 of 17



      Because Eazy Ride has failed to rebut the presumption of its receipt of the

Notice of Chapter 7 Bankruptcy Case, the Court finds that Eazy Ride had adequate

notice of the Debtor’s bankruptcy case when it repossessed the Maxima.

                   b.       Knowledge Through Conversation with the Debtor

      Aside from the unrebutted presumption of receipt of the Notice of Chapter 7

Case Filing, the Court finds that Eazy Ride had knowledge of the bankruptcy case

through the Debtor’s conversations with Tyner. Eazy Ride contends that it was

without notice of the Debtor’s bankruptcy petition and the automatic stay when it

repossessed the Maxima and argues that although it maintained possession of the

Maxima, no stay violation occurred because the Debtor did not demand the Maxima

be returned.

      The Court finds Eazy Ride’s argument unconvincing. As discussed in the

Court’s Findings of Fact, the Debtor testified that she informed Eazy Ride’s

employee, Tyner, of the bankruptcy petition on June 6, 2018, and in the same

exchange, requested that the Maxima be returned. Although Eazy Ride questions

the veracity of this testimony, Eazy Ride offered no testimony or other evidence

refuting the Debtor’s testimony. Thus, as previously addressed, the Court finds

that Eazy Ride had actual knowledge of the automatic stay (through Tyner) and
refused to return the Maxima upon the Debtor’s request.

      Upon learning of the bankruptcy filing and the Debtor’s request for the

return of the Maxima, Eazy Ride had the affirmative duty to release the Maxima.

In the alternative, Eazy Ride could have chosen to file a motion seeking adequate

protection or relief from stay, which could have been heard on an expedited basis.

However, Eazy Ride instead elected to maintain possession of the Maxima after

learning of the bankruptcy petition and after the Debtor requested its return.




                                          14
     Case 18-10575     Doc 52     Filed 01/07/19 Entered 01/07/19 17:10:09              Desc Main
                                   Document     Page 15 of 17



               2.      Eazy Ride Intended its Actions

         The second element of § 362(k)(1)—that Eazy Ride intended to repossess and

maintain possession of the Maxima—is not in dispute. Therefore, the Court finds

that Eazy Ride’s repossession and continued possession of the Maxima, beginning

on June 6, 2018, constitutes a willful stay violation.14

         B.    Damages

               1.      Compensatory Damages

         Section 362(k) provides that a debtor may recover actual damages incurred

because of a creditor’s willful violation of the automatic stay. Banks v. Kam’s Auto

Sales (In re Banks), 521 B.R. 417, 426 (Bankr. M.D. Ga. 2014); Thomason v.

Chestatee Cmty. Ass’n (In re Thomason), 493 B.R. 890, 902 (Bankr. N.D. Ga. 2013).

The debtor must prove actual damages with reasonable certainty. In re Banks, 521

B.R. at 426. Actual damages are “calculated as the monetary loss incurred over the

period of violation . . . .” Watt v. Consumer Choice Automotive Group, Inc. (In re

Watt), No. 14-65344-MHM, 2014 Bankr. LEXIS 5272, *6 (Bankr. N.D. Ga. Nov. 26,

2014). Because the Court has found that Eazy Ride was in violation of the

automatic stay from the date of the repossession (June 6, 2018) until the date the

automatic stay terminated (July 15, 2018), the Debtor’s damages will be assessed
for that period.

         The Debtor testified that repossession of the Maxima caused her to miss two

days of work and required her to seek alternate transportation. Accordingly, the

Court finds that the Debtor is entitled to $199.64 (15.5 hours times $12.88) in




14     Because “[a]ny actions taken in violation of the stay whether knowingly or unknowingly are
considered void and without effect,” a creditor’s “knowledge is only pertinent as to remedies the
Court should consider for the violations.” Mullis v. USA Rest. Equip. Co. (In re Harsh), 277 B.R. 833,
837 (Bankr. M.D. Ga. 2001).

                                                 15
     Case 18-10575    Doc 52     Filed 01/07/19 Entered 01/07/19 17:10:09             Desc Main
                                  Document     Page 16 of 17



compensation for lost income resulting from Eazy Ride’s violation of the automatic

stay.15

          As for expenses connected to alternate transportation, the Debtor alleges

$2,300.00 in damages. Based on the Court’s Findings of Fact, however, the Court

concludes that the Debtor has proved with reasonable certainty that during the

relevant period she incurred damages related to transportation expenses in the

amount of $251.00.

          Thus, based on the Debtor’s testimony and other submitted evidence, the

Court finds that the Debtor proved with reasonable certainty that she suffered

actual damages in the amount of $450.64.

                2.     Emotional Distress

          The Eleventh Circuit permits a debtor to recover damages for emotional

distress under § 362(k) for a creditor’s willful violation of the automatic stay. See

Lodge v. Kondaur Capital Corp., 750 F.3d 1263, 1271 (11th Cir. 2014). However, all

willful stay violations do not necessarily warrant compensation for emotional

distress damages. Lodge, 750 F.3d at 1271. To recover “actual” damages for

emotional distress under § 362(k), “a plaintiff must (1) suffer significant emotional

distress, (2) clearly establish the significant emotional distress, and (3) demonstrate
a causal connection between that significant emotional distress and the violation of

the automatic stay.” Id.

          Here, the Debtor alleges severe emotional distress, but acknowledges that the

primary reason for her emotional distress was the death of her mother. The Debtor

testified that this emotional distress was exacerbated by Eazy Ride’s repossession of

the Maxima. The Debtor does not allege emotional distress independent of the loss


15      Although the Debtor testified to missing two full days of work at eight hours per day, the
paystubs submitted into evidence (Debtor’s Exh. No. 4) reflect that the Debtor used eight hours of
paid time-off on June 6 and seven and half hours on June 7. Thus, the Court finds that the Debtor
lost wages for fifteen and a half hours of work.

                                                16
     Case 18-10575    Doc 52    Filed 01/07/19 Entered 01/07/19 17:10:09            Desc Main
                                 Document     Page 17 of 17



of her mother.16 Consequently, this testimony does not establish the requisite

causal connection between the Debtor’s emotional distress and the stay violation.

         As a secondary basis for emotional distress, the Debtor testified that Eazy

Ride’s repossession left her unable to transport her children to school and

extracurricular activities. However, aside from a general statement, the Debtor

offered no details surrounding this alleged emotional distress. Therefore, the

Debtor failed to meet her burden to “clearly establish the significant emotional

distress” related to the inability to transport her children, as required under

Eleventh Circuit precedent.

         For these reasons, the Court concludes that the Debtor has not established a

right to recover on her claim for damages for emotional distress under 11 U.S.C. §

362(k).

C.       Conclusion

         For the foregoing reasons, the Court finds that Eazy Ride has willfully

violated the stay of § 362(a) and, pursuant to § 362(k)(1), awards $450.64 in

damages to the Debtor.

III.     Order

         Accordingly, IT IS HEREBY ORDERED that Eazy Ride Auto Sales, LLC pay

to the Debtor actual damages in the total amount of $450.64, for lost wages and

transportation expenses incurred as a result of the violation of the stay by Eazy

Ride Auto Sales, LLC.

                                   [END OF DOCUMENT]




16      The Debtor relies on paystubs submitted into evidence to support her damages claim.
(Debtor’s Exh. No. 4). These paystubs indicate that she took June 1, 2018 off for bereavement;
however, this June 1 bereavement was taken prior to Eazy Ride’s June 6, 2018 repossession of the
Maxima. Therefore, the paystubs do not support the Debtor’s claim for emotional distress damages.

                                               17
